CRAWFORD, Judge,
with whom COX, Judge, joins (concurring in the result):
I concur in the result since this is an issue of ineffectiveness of counsel. At least one of the two detectives was subject to the Code. Although we do not know which one was asking the questions, we need not address the continued applicability of United States v. Quillen, 27 MJ 312 (CMA 1988). However, I write separately to indicate that Quillen overlooks the history behind Article 31, Uniform Code of Military Justice, 10 USC § 831, and the clear language of Mil.R.Evid. 305(b)(1)’, Manual for Courts-Martial, United *5States, 1984. This rule which became effective in 1980, Exec. Order No. 12198, 45 Fed. Reg. 16,945 and 16,993 (Mar. 12, 1980), now provides: “A ‘person subject to the code’ includes a person acting as a knowing agent of a military unit or of a person subject to the code.” Mil.R.Evid. 305(b)(1), Manual for Courts-Martial, United States, 1969 (Revised edition) (Change 3).
A further discussion of the history behind Article 31 and the rule is set forth in our opinion in United States v. Raymond, 38 MJ 136, 139—42 (CMA 1993). See also United States v. Quillen, 27 MJ at 315-17 (Cox, J., dissenting). Suffice to say, as in Raymond, the detective who was not “subject to the Code” was not acting as a “knowing agent of a military unit,” and the history behind Article 31 would not require a warning by an employee of an appropriated fund organization.